DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Liao (PG Pub. 2006/0179810).
Regarding claims 1, 17-18, Liao teaches a method of manufacturing a sheeting fabric and a sheeting fabric comprising weaving a woven fabric and a woven sheeting fabric comprising a one or more layers of warp yarns and one or more layers of weft yarns interwoven with the one or more layers of warp yarns [0007, 0043 and 0045]. Liao teaches the wefts per inch consisting essentially of non-core spun yarns are up to 50 percent less than the warps per inch consisting of the core spun yarns [Table 3]. The non-core spun yarns are cotton or polyester spun yarns [0045]. The total thread count of the sheeting fabric is within the claimed range [Table 3]. Liao teaches the one or more layers of warp yarns consist essentially of corespun yarns and the one or more layers of weft yarns consist essentially of non-core spun yarns [0043 and 0045]. The core spun yarns consist essentially of a polyester filament core and a cotton sheath and the non-core spun yarns consist essentially of polyester yarns [0006, 0024 and 0045]. Liao teach incorporation of about 35% of core-spun yarns which is considered to read on the presently claimed “40-60%”. It is further taught by Liao that the stretch should be up to 35% in a particular direction and as such it is clear or obvious that Liao teaches inclusion of amounts including 40% of the core-spun yarn in a particular direction in order to achieve 35% stretch. 
Regarding claims 2 and 19, Liao teaches wherein the core to sheath ratio by weight of the core spun yarn is at least 20:80 [Table 1].
Regarding claim 4, the tensile break elongation of the corespun yarn is at least 20% [0036].
Regarding claim 5, the sheath provides 100% coverage to the core. 
Regarding claims 6 and 20, the warp yarns, the weft yarns or the core spun yarns have a yarn count between 8 and 60 Ne [Table 1 and Table 4].
Regarding claim 7, Liao teaches the warp, weft or corespun yarns comprise single ply yarns. Further, it would have been obvious to one of ordinary skill in the art to employ single ply or multi ply yarns through routine experimentation given the limited number of choices of types of yarns. 
Regarding claims 8-9, the sheath portion comprises natural yarns, man-made yarns or blended spun yarns and the man-made yarns can be filament yarns or spun yarns [0025]. 
Regarding claim 10, the filament yarns comprises texturized or non-texturized yarns.
Regarding claims 11-12, the core portion comprises natural fibers, man-made yarns or blended filament yarns and the man-made yarns can be filament yarns or spun yarns.
Regarding claim 13, Liao is silent regard in the claimed treatments or additives. However, it would have been more than obvious for one of ordinary skill in the art to use the claimed treatments or additives as they are well known in the art.
Regarding claims 3 and 14-16, Liao is silent regarding the claimed drying rate, tensile break strength and temperature resistance. However, given that the previous combination teaches such a similarly yarn made of such similar materials arranged in such a similar fashion with such similar properties, it is clear or in the alternative, it is obvious that the claimed drying rate, breaking strength, tensile breaking strength of the spun yarn, tensile break elongation and temperature resistance are necessarily present. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Prior Art Noted
It is noted US patent 10,544,526 teaches a woven fabric made of corespun yarns with warp and weft yarns. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN MCKINNON whose telephone number is (571)272-6116.  The examiner can normally be reached on Monday thru Friday generally 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call Examiner at 571-272-6116.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Shawn Mckinnon/Examiner, Art Unit 1789